ORDER

MAYER, Circuit Judge.
Kali Laboratories, Inc. moves to consolidate the above-captioned appeals.
The appeals were consolidated by the court sua sponte on October 19, 2005. Upon review of the file, it appears that the first appeal must be dismissed for lack of a final judgment. In appeal 05-1552, Kali appeals from an order of the United States District Court for the District of New Jersey in no. 03-399 regarding claim construction and summary judgment. Later, on October 5, 2005, the district court dismissed the remaining counterclaims and entered judgment. In appeal 06-1026, Kali seeks review of the judgment.
For this court to have jurisdiction over the first appeal, the district court must have issued either an appealable order (such as an injunction), a final judgment disposing of all claims, or a certification that the disposition of one or more claims constitutes a final judgment pursuant to Fed.R.Civ.P. 54(b). Nystrom v. Trex Company, Inc., 339 F.3d 1347, 1350-51 (Fed.Cir.2003). The order challenged in appeal 05-1552 does not appear to meet any of these criteria and thus that premature appeal must be dismissed.
Accordingly,
IT IS ORDERED THAT:
(1) The motion to consolidate is denied.
(2) Appeal 05-1552 is dismissed for lack of jurisdiction.
(3) Kali should calculate its brief due date in 06-1026 from the date of docketing of 06-1026.